Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites:
“… a second conducting element of the resonator configured to form an electric circuit electrically insulated from and switchable reactively coupled to the primary resonant circuit, the electric circuit being adapted to detune the primary resonant circuit to at least one second resonance frequency; …”

Para. [0026] states;
“The second conducting element 103 of the resonator 101 has a conductive loop with a pair of ends 104, wherein the second conducting element 103 of the resonator 101 is configured to form an electric circuit electrically insulated from and reactively coupled to the primary resonant circuit, the electric circuit is adapted to detune the primary resonant circuit to at least one second resonance frequency.  The electric circuit has in principle the function of a switching circuit capable of tuning radio frequency coils of various configurations.”
It is ambiguous as to what components constitute “the electric circuit” as well as what component(s) is/are responsible for performing the functional limitation. Furthermore, while pin-diode 112 of Fig. 1 is referred to as “a switching component” it is clearly a distinct element from switch 108. Para. [0011] states, “That is, the second conducting element may be switched by way of a switching component to be reactively coupled to the primary resonant circuit to detune the primary resonant circuit.” Again, as best understood by the examiner, this could conceivably be performed by switch 108 or pin-diode 112. Please clarify in the claims and arguments the meaning of the limitation and what component is configured to perform the switching. The examiner further recommends reviewing the claims and specification regarding the nomenclature for switch 108 and switching component 112 to make sure a consistent nomenclature is used for each component which uniquely identifies each component. 
For the purpose of examination, the claim is interpreted wherein a second conducting element of the resonator configured to form an electric circuit electrically insulated from and reactively coupled to the primary resonant circuit, the electric circuit comprising a switching component adapted to detune the primary resonant circuit to at least one second resonance frequency. 
The examiner was unable to identify prior art which teaches all the limitations as claimed. However, the claims stands rejected under 35 USC 112(b).

Regarding claim 1, the claim recites:
“a switching component circuited in parallel to the energy harvesting circuit, wherein the pin-diode is adapted to redirect a current as soon as the rechargeable power source is charged to a sufficient voltage …”
At first the examiner interpreted “a switching component” as equivalent to switch 108 and configured to perform the detuning as discussed in the rejection above and that the claim failed to provide an antecedent basis for “the pin-diode”. However, after further review of the specification the switch 108 is not configured in parallel with the harvesting circuit nor configured to perform the functional limitation as claimed. As best understood by the examiner, “a switching component” is the pin-diode as state in para. [0032]. The nomenclature of identifying the pin-diode as “a switching component” is not clear in the claims and could reasonably cause confusion in regards to switch 108 as discussed above. 
For the purpose of examination, the claim will be interpreted as a switching component comprising a pin-diode is circuited in parallel to the energy harvesting circuit, wherein the pin-diode is adapted to redirect a current as soon as the rechargeable power source is charged to a sufficient voltage. 
The examiner was unable to identify prior art which teaches all the limitations as claimed. However, the claims stands rejected under 35 USC 112(b).
Claims 2-9 are rejected due to a dependence on the indefinite subject matter of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Findeklee et al. US 2010/0060283 in view of Liu US 2017/0160356.

Regarding 10, Findeklee teaches a computer program product for a magnetic resonance imaging system, the computer program comprising instructions stored in a non-transitory computer readable medium, wherein when executed on the magnetic resonance imaging system including a radio frequency receive coil including a resonator (controller 508 controls an MR system including RF coils and resonators; see Fig. 5; see paras. [0028]-[0031]), causes the magnetic resonance system to: 
receive a magnetic resonance signal of a magnetic resonance examination by a first conducting element of the resonator having a conductive loop wherein the received signal is induced in that loop, wherein the first conducting element is configured to form a primary resonant circuit tunable to at least one first resonance frequency (conductor 102 forms part of the RF receive coil and is configured to transmit and receive RF signals for MRI and can be reasonably be interpreted as equivalent to a primary resonant circuit and is tunable to a resonance frequency; see paras. [0001], [0013]-[0022]; see Fig. 1); 
detune the first conducting element by a second conducting element of the resonator, wherein the second conducting element is configured to form an electric circuit electrically insulated from and (the first conducting element is detuned by the second conducting element having a loop and a pair of ends and configured to detune the primary resonant circuit to a second frequency; see Fig. 1; see paras. [0013]-[0020]).
Findeklee fails to teach a computer program product for harvesting energy on a magnetic resonance imaging system; switching a harvesting circuit in parallel at the pair of ends of the second conducting element; harvesting electric energy from the first conducting element by inducing the harvesting current from the first conducting element to the second conducting element, and passing the harvesting current to the harvesting circuit by the second conducting element.
Lie teaches a computer program product for harvesting energy on a magnetic resonance imaging system; switching a harvesting circuit in parallel at the pair of ends of the second conducting element; harvesting electric energy from the first conducting element by inducing the harvesting current from the first conducting element to the second conducting element, and passing the harvesting current to the harvesting circuit by the second conducting element (an energy harvesting unit 128, 208 is connected to two ends of a receiving coil unit 122, 202 and inductively harvests energy during a transmitting phase from a transmit coil to a receiver coil is coupled to a receiving coil 122 implemented using a suitably programmed computer; see paras. [0037]-[0046], [0050]; see Figs. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a computer program product for harvesting energy on a magnetic resonance imaging system; switching a harvesting circuit in parallel at the pair of ends of the second conducting element; harvesting electric energy from the first conducting element by inducing the harvesting current from the first conducting element to the second conducting element, and passing the harvesting current to the harvesting circuit by the second conducting element as taught in Liu into .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN L YENINAS/Examiner, Art Unit 2868